Order entered April 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00886-CV

            TENET HEALTHSYSTEM HOSPITALS DALLAS, INC., Appellant

                                                V.

                    NORTH TEXAS MEDICAL GROUP, P.A., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 05-06727-L

                                            ORDER
       Appellee filed a Suggestion of Bankruptcy notifying the Court that a petition for

bankruptcy has been filed in United States Bankruptcy Court involving appellee. Pursuant to 11

U.S.C. § 362, further action in this cause is automatically stayed. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE